


Exhibit 10.32

 

PENN NATIONAL GAMING, INC.

 

NOTICE OF AWARD OF PHANTOM STOCK UNIT

 

The purpose of this Notice is to inform you that a Phantom Stock Unit Award has
been made to you by Penn National Gaming, Inc. (the “Company”) pursuant to the
Penn National Gaming, Inc. 2008 Long Term Incentive Compensation Plan (the
“Plan”), as follows:

 

Name and Address
of Grantee:

 

 

 

Date of Grant:

                                   , 20   

 

 

Type of Grant:

Phantom Stock Unit Award

 

 

Number of units:

 

 

 

Vesting Date

                           units on                                   , 20   
                           units on                                   , 20   
                           units on                                   , 20   
                           units on                                   , 20   
                           units on                                   , 20   

 

Each vested Phantom Stock Unit is payable in cash in an amount equal to the fair
market value (as defined in the Plan) of one share of Common Stock of the
Company, determined as of the vesting date.  You have no right to receive shares
of Common Stock of the Company under this Award.

 

The Award is subject to all the terms and conditions of the Penn National
Gaming, Inc. 2008 Long Term Incentive Compensation Plan, which is available upon
request, and the Award Agreement attached hereto.

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

Robert S. Ippolito

 

Title:

Vice President, Secretary and Treasurer

 

--------------------------------------------------------------------------------


 

PENN NATIONAL GAMING, INC.

PHANTOM STOCK UNIT AWARD AGREEMENT

 

All Phantom Stock Unit Awards are subject to the provisions of the 2008 Long
Term Incentive Compensation Plan (the “Plan”) and any rules and regulations
established by the Compensation Committee of the Board of Directors of Penn
National Gaming, Inc.  A copy of the Plan is available upon request.  Unless
specifically defined herein, words used herein with initial capitalized letters
are defined in the attached Notice of Award of Phantom Stock Unit (the “Notice”)
or the Plan.

 

The terms provided herein are applicable to the Phantom Stock Unit Award
specified in the attached the Notice.  Different terms may apply to any prior or
future awards under the Plan.

 

1.             Grant of Phantom Stock Unit.

 

Effective as of the Date of Grant identified on the Notice, the Company has
granted and issued to you an Award of Phantom Stock Units (“PSUs”).  The number
of PSUs subject to the Award is identified in the Notice.  Each PSU represents
the right to a cash payment upon vesting of the PSU equal to the Fair Market
Value on the vesting date of one share of the Company’s Common Stock.

 

2.             Vesting.

 

The PSUs shall vest on the dates and in the number of units set forth in the
attached Notice, provided that you are employed by the Company or a Subsidiary
or serving as a Director, as applicable, on the vesting date.  In addition, the
PSUs shall vest upon the occurrence of a Change in Control or in the event your
employment terminates due to death or Disability.  If your service as an
Employee or Director of the Company, as applicable, terminates for any reason
(except death or Disability), then all of the PSUs that remain unvested at such
time shall be cancelled and forfeited.  This means that you will receive no
payment for any PSU that is forfeited.

 

3.             Payment Date.

 

The Company will deliver to you a cash payment for each vested and outstanding
PSU within thirty (30) days following the vesting date, subject to the terms of
this Agreement.

 

4.             Payment of Taxes.

 

Upon the issuance of any cash payment in accordance with the foregoing, the
Company shall withhold all applicable tax-related items legally payable by you
from such cash payment.

 

5.             Nature of Phantom Stock Units.

 

PSUs are used solely as a device to measure and determine the cash amount that
will be paid to you following the date on which the PSUs vest.  PSUs are not
treated as property or as a trust fund of any kind.  Nothing in this Agreement,
and no action taken pursuant to its provisions, will create or be construed to
create a trust of any kind or a fiduciary relationship between you and the
Company or any other person.  All amounts attributable to the PSUs shall be and
remain the sole property of the Company, and your rights under this Agreement
and the Plan are limited to the right to receive cash following the date the
PSUs vest.  You have no right to receive shares of Common Stock under this
Agreement.

 

2

--------------------------------------------------------------------------------


 

6.             No Right To Continued Service.

 

This PSU Award does not give you the right to continue in service with the
Company in any capacity.  The Company reserves the right to terminate your
services at any time, with or without cause, subject to any employment agreement
or other contract.

 

7.             Inalienability of Rights.

 

The PSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or otherwise encumbered except in accordance with
Section 12.8 of the Plan.

 

8.             Applicable Law.

 

This Agreement will be interpreted and enforced under the laws of the
Commonwealth of Pennsylvania, without regard to its choice of law provisions.

 

9.             Entire Agreement/Amendment.

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award.  Any prior agreements, commitments or
negotiations concerning this Award are superseded.  This Agreement may be
amended in a way that is adverse to you or your beneficiaries only by another
written agreement, signed by both parties, otherwise, the rights of the Board or
Grantor as set forth in the Plan control as to any modification, alteration or
amendment of this Award.

 

BY SIGNING THE ATTACHED NOTICE,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED IN THIS AGREEMENT AND IN THE PLAN.

 

3

--------------------------------------------------------------------------------
